 T.·
 1·
,-
       ~'
       Case 1:19-md-02875-RBK-JS Document 376 Filed 02/18/20 Page 1 of 7 PageID: 6121



                                     UNITED STATES DISTRICT COURT
                                        DISTRICT OF NEW JERSEY

              IN RE: V ALSARTAN, LOSARTAN, AND
              IRBESARTAN PRODUCTS LIABILITY
              LITIGATION                                    HON. ROBERT B. KUGLER


              THIS DOCUMENT RELATES TO                      CIVIL NO. 19-2875 (RBK/JS)
              ALL ACTIONS



                                 CASE iv,:ANAGEMENT ORDER NO.               _ij
                            (Supplemental Direct Filing Order - Partially Stipulated)

         I.       SCOPE OF THE ORDER

                  This partially stipulated Supplemental Direct Filing Order (the "Order") supplements CMO

         No. 3 (Direct Filing) and governs the direct filing of all Valsartan, Losartan and Irbesartan cases

         into MDL No. 2875. CMO No. 3 remains applicable as to the Defendants that expressly stipulated

         to CMO No. 3 at the time it was entered, and as may be determined by the Court in the event of a

         dispute with regard to any other Defendant. The Order applies only to claims brought by a U.S.

         citizen or resident based on usage or purchase of generic formulations of Valsartan, Losartan and

         Irbesartan medications allegedly containing nitrosamine impurities. This Order is not intended to

         impact the substantive rights of any party, and is to operate as an administrative vehicle for pre-

         trial case management.

                 For purposes of this Stipulated Order, the Stipulating Parties are all Plaintiffs and the

         following Stipulating Defendants:

                  •      Aurobindo Pharma USA, Inc.;

                  •      Aurolife Pharma LLC;

                  •      AvKare, Inc.;

                  •      Bryant Ranch Pre-Pack, Inc.;
1 .
~     Case 1:19-md-02875-RBK-JS Document 376 Filed 02/18/20 Page 2 of 7 PageID: 6122




                •       Camber Pharmaceuticals, Inc.;

                •       The Harvard Drug Group, LLC (d/b/a Major Pharmaceuticals);

                •       Hetero Drugs, Ltd.;

                •       Hetero Labs, Ltd.;

                •       Hetero USA, Inc.;

                •       HJ Harkins Co., Inc. d/b/a Pharma Pac;

                •       The Kroger Co.;

                •       Mylan Pharmaceuticals Inc.;

                •       NuCare Pharmaceuticals, Inc.;

                •       Teva Defendants (Teva Pharmaceutical Industries Ltd., Teva Pharmaceuticals
                        USA, Inc., Actavis LLC, Actavis Pharma, Inc., and Arrow Pharm (Malta) Ltd.);

                •       Torrent Pharmaceuticals, Ltd.;

                •       Walmart Stores, Inc; and

                •       ZHP Defendants (Zhejiang Huahai Pharmaceutical Co., Ltd., Huahai U.S., Inc.,
                        Solco Healthcare U.S., LLC, and Prinston Pharmaceutical Inc.).

                For purposes of this Stipulated Order, the Objecting Defendants, who do not stipulate and

        expressly object to the entry of this order, 1 are the following:

                •       Albertsons Companies, Inc.;

                •       AmerisourceBergen Corp.;

                •       Cardinal Health, Inc.;

                •     · CVS Health Corp.;

                •      Express Scripts Inc.;

                •      Express Scripts Holding Co.;


        1
         The Objecting Defendants' objection and argument that the Court is not authorized to enter such
        an order absent their express consent and stipulation is noted for the record but hereby overruled.

                                                           2
Case 1:19-md-02875-RBK-JS Document 376 Filed 02/18/20 Page 3 of 7 PageID: 6123



         •       Humana Inc.;

         •       Humana Pharmacy Inc.;

         •       Legacy Pharmaceutical Packaging, LLC;

         •       McKesson Corp; and

         •       Rite-Aid Corp.

  II.    DIRECT FILING OF CASES INTO MDL NO. 2875

         A.      In order to eliminate delays associated with the transfer to this Court of cases filed

 in or removed to other federal district courts and to promote judicial efficiency, any plaintiff whose

 case would otherwise be subject to transfer to MDL No. 2875, pursuant to 28 U.S. Code§ 1407

 and the Judicial Panel on Multidistrict Litigation's February 14 and December 18, 2019 Transfer

 Orders (JPML Doc. 229 and 401), may elect to file his or her complaint against all Defendants

 directly in MDL No. 2875 in the District of New Jersey. 2 Any plaintiff who files a Losartan or

 Irbesartan complaint in accordance with this direct filing Order prior to the Court's approval of

 the Losartan and Irbesartan short form complaint will be required to file a short form complaint

 within 30 days of the court's approval of the short form complaint. Defendants' obligations to

 answer, move, or otherwise respond to direct filed complaints shall continue to be stayed pending

 further order, and all objections and affirmative defenses are preserved by Defendants (and not

 impacted by this Order) including but not limited to personal jurisdiction and venue, in both this

 Court and any remand court except those specifically identified in Section III.B. below.




 2
   To the extent any Plaintiff has attempted to direct file any Valsartan case into this MDL in the
 District of New Jersey prior to CMO No. 3, or any Losartan or Irbesartan case into this MDL in
 the District of New Jersey prior to the execution of this Order, such direct filings are not authorized
 and will be dismissed without prejudice if not refiled pursuant to the terms of this Order, except if
 a prior filed Losartan or Irbesartan case was part of a Valsartan case that was direct filed.

                                                   3
Case 1:19-md-02875-RBK-JS Document 376 Filed 02/18/20 Page 4 of 7 PageID: 6124



         B.      Stipulating Defendants stipulate and agree that they will not assert any objection of

  improper venue in the District of New Jersey for pretrial proceedings pursuant to Fed. R. Civ. P.

  12(b) as to any Valsartan, Losartan or Irbesartan related cases filed directly in the District of New

  Jersey that emanate from districts outside the District of New Jersey and that are directly filed in

  this multidistrict litigation proceeding pursuant to this Order. (However, the Parties reserve the

  right to oppose and object to any improper venue proposed for trial pursuant to 28 U.S. Code

  §§ 1391 and 1406(a)).

         C.      Each case filed directly in MDL No. 2875 pursuant to this Order that emanates from

  a district outside the District of New Jersey will be filed in MDL No. 2875 solely for pretrial

  proceedings only, consistent with the Judicial Panel on Multidistrict Litigation's February 14 and

  December 18, 2019 Transfer Orders. The Parties do not waive their rights to the transfer of any

  case in this MDL to a court of proper venue under 28 U.S.C. §§ 1391 and 1406(a) and Lexecon

  Inc. v. Mi/berg Weiss Bershad Hynes & Lerach, 523 U.S. (1998) upon completion of pretrial

  proceedings.

         D.      For cases directly filed in this MDL, the complaint should include: (1) a statement

  indicating that it is being filed in accordance with this Stipulated Order and (2) a designation of

  venue, which will be the presumptive place of remand absent an agreement otherwise among the

  Parties or a determination by the Court that the place of remand should be elsewhere based upon

  good cause.

         E.      Upon completion of all pretrial proceedings applicable to a case directly filed in

 this Court pursuant to this Order, this Court, pursuant to 28 U.S.C § 1404(a), may transfer that

 case to the federal district court in the district of proper venue as defined by 28 U.S.C. § 1391,

 after giving the parties an opportunity to meet and confer and be heard on the issue. Defendants



                                                   4
Case 1:19-md-02875-RBK-JS Document 376 Filed 02/18/20 Page 5 of 7 PageID: 6125



 preserve all objections and affirmative defenses of improper venue and lack of personal

 jurisdiction as to Plaintiffs' designation. The Court will determine any of the Stipulating

 Defendants' venue challenges, objections or disputes relating to directly filed complaints at the

 conclusion of pretrial proceedings when the case is ripe for remand for trial.

         F.      Nothing contained in this Order shall preclude the parties from agreeing, at a future

 date, to try cases filed pursuant to this Order in this District.

         G.      The inclusion of any action in In re: Valsartan, Losartan, and lrbesartan Products

 Liability Litigation, MDL No. 2875, whether such action was or will be filed originally or directly

 in the District ofNew Jersey, shall not constitute a determination by this Court that jurisdiction or

 venue is proper in this district.

         H.      Plaintiffs stipulate and agree that the direct filing of a case in MDL No. 2875

 pursuant to this Order will have no impact on choice of law that otherwise would apply to an

 individual case had it been originally filed in another district court and transferred to this Court

 pursuant to 28 U.S.C. § 1407.

         I.      Stipulating Defendants stipulate and agree that the filing of a complaint directly in

 MDL No. 2875 pursuant to this Order shall stop the running of any statute of limitations or

 prescriptive or peremptive period as if the complaint had been filed in an alternative venue,

 including a venue designated for remand.

         J.      The references to "Defendants" herein shall not constitute an appearance by or for

 any Defendant not properly served.

         K.      The caption for any complaint that is directly filed in MDL No. 2875 before this

 Court shall bear the following caption:




                                                     5
Case 1:19-md-02875-RBK-JS Document 376 Filed 02/18/20 Page 6 of 7 PageID: 6126



                              UNITED STATES DISTRICT COURT
                                 DISTRICT OF NEW JERSEY

   IN RE: VALSARTAN, LOSARTAN, AND
   IRBESARTAN PRODUCTS LIABILITY
   LITIGATION


                                                     HON.ROBERTB.KUGLER
                           Plaintiff,
                                                     CIVIL NO. 19-2875 (RBK/JS)
   vs.
                                                     COMPLAINT AND JURY DEMAND

                                                     Civil Action No.:
                                                                     ---------
                       Defendants.




         L.     For the class action complaints, the filing Party must identify the case as a class

 action by adding the words "CLASS ACTION" in the case caption, on a line directly underneath

 the words "COMPLAINT AND JURY DEMAND."


 III.    OBJECTING DEFENDANTS

         A.     Objecting Defendants shall maintain all protections afforded to the Stipulating

 Defendants under this Order as though they had so stipulated.

         B.     Plaintiffs expressly stipulate and affirm, and the Court so Orders, that Objecting

 Defendants have not waived and will not waive, through operation or implication of this

 Supplemental Direct Filing Order now or in the future, or through their present or future

 compliance with this Supplemental Direct Filing Order or any Order or directive of the Court

 flowing therefrom, any argument or defense whatsoever with regard to personal jurisdiction and

 venue, in this Court or any other.

                                                 6
Case 1:19-md-02875-RBK-JS Document 376 Filed 02/18/20 Page 7 of 7 PageID: 6127




 Camden, New Jersey this /~r-day of ~ , 2020.


                                                ~            h>Sf-=
                                                Hon. Robert B. Kugler
                                                United States District Judge




                                       7
